IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE                FILED
                             JANUARY 1996 SESSION
                                                                March 30, 1998

                                                         Cecil W. Crowson
STATE OF TENNESSEE,               )    NO. 01C01-9506-CC-00182 Court Clerk
                                                        Appellate
                                  )
             Appellee,            )    Giles County
                                  )
VS.                               )    Honorable James L. Weatherford, Judge
                                  )
JOHNNY WAYNE TILLERY,             )    (Possession of cocaine with the intent to sell)
                                  )
             Appellant.           )



                             CONCURRING OPINION

             I fully concur with the opinion. I would add that the opinion of our

supreme court in State v. Jones, 598 S.W.2d 209 (Tenn. 1980), supports the

conclusion reached by this court even though all of the recorded statements were

allowed into evidence. In Jones, the supreme court warned that "any statement

made by a non testifying party to the conversation which tends to be prejudicial to

the defendant must be redacted, unless admissible under some other rule of law."

Id. at 223. Here, however, the challenged portions of Brooks's statements are not

prejudicial. When Brooks made assurances that he was responsible and that the

defendant should not "take the fall," that tended to be more exculpatory, in my view,

than incriminatory. Because there was no prejudice, there could have been no

error.



                                         _________________________________
                                         Gary R. Wade, Judge